Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Applicant’s election, without traverse of Group I, claims 1-19 and 87, on 2/18/2021.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price 5,721,424.
Price discloses a light detection system comprising an (avalanche photodiode having a photocathode) photodetector (28); an input modulator (30, 31, 32, 34) configured to modulate signal input into the photodetector; and an output modulator (40, 42, 44) configured to modulate signal output from the photodetector.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 2, 6-11, 13-19 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price 5,721,424.
With respect to claim 2, although Price lacks an inclusion of a photomultiplier tube as claimed, the use of a known available photomultiplier tube in a light detection system for providing suitable use would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Price accordingly in order to provide an intensity detection performance, if so desired, to the system without altering the arrangement of the detection system.
With respect to claims 6-11 and 13-17, although Price lacks a clear inclusion of an amplifier as claimed, the use of a known available amplifier for providing desired input level to an optical system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Price accordingly in order to provide sufficient input power to the detection system.  The further inclusion of a known available transimpedance amplifier, an array of resistors and/or a capacitor would have been obvious to one of ordinary skill in the art for similar reasons set for above.  The further inclusion of similar known available elements/components for the output modulator as claimed would have also been obvious to one of ordinary skill in the art for similar reasons set forth above.

With respect to claim 87, although Price lacks an inclusion of a light source for irradiating sample in a flow stream as claimed, the detection system of Price, discussed above would capable of perform proper function with or without the inclusion of a known available light source as claimed.  Thus, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Price accordingly, by adding a light source as claimed, if so desired, in order to provide more elements/components to the detection system without altering the basis performance of the system.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Dyer 8,686,343 discloses a photodiode circuit comprising an avalanche photodiode with a transimpedance amplifier.
II) Laforce 9,064,981 discloses a device comprising an avalanche photodiode and a photomultiplier.


  
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/QUE TAN LE/Primary Examiner, Art Unit 2878